
	
		I
		111th CONGRESS
		1st Session
		H. R. 3129
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2009
			Mr. Luetkemeyer
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To prohibit United States contributions to the
		  Intergovernmental Panel on Climate Change.
	
	
		1.Prohibition on United States
			 contributions to the Intergovernmental Panel on Climate Change
			(a)ProhibitionNotwithstanding any other provision of law,
			 the President may not make contributions on behalf of the United States to the
			 Intergovernmental Panel on Climate Change (IPCC).
			(b)Effective
			 dateThe prohibition contained in subsection (a) applies with
			 respect to fiscal year 2010 and subsequent fiscal years.
			
